In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

               No. 06-12-00066-CV
         ______________________________


JOSE ALBERTO ESPINOSA MONTALVO, Appellant

                          V.

     BRAVO CONSTRUCTION, INC., Appellee



    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
              Trial Court No. 11-0474




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Jose Alberto Espinosa Montalvo, appellant, filed his notice of appeal June 25, 2012.

       He has neither filed a docketing statement nor paid the filing fee. Montalvo is not

indigent. Therefore, Montalvo is responsible for payment of the filing fee. See TEX. R. APP. P.

20.1; app. A (B)(1).

       On July 27, 2012, we contacted Montalvo’s counsel by letter, giving Montalvo an

opportunity to cure the various defects, and warning him that, if we did not receive an adequate

response within ten days, this appeal would be subject to dismissal for want of prosecution. See

TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from counsel. We dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b).



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:        September 4, 2012
Date Decided:          September 5, 2012




                                               2